Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Eisenmann on February 22, 2021.

Claims 10-18 have been rejoined and allowed along with claims 1-9, 29-20 based upon the following amendments to claims 10-11 which mirror allowed claims 1-2. 
The application has been amended as follows: 

10.   A method implemented via a medical device, comprising:

collecting via one or more processors of the medical device, at least one body signal from a patient;

determining via the one or more processors of the medical device a first patient state based on the at least one body signal collected from the patient; determining via the one or more processors of the medical device a first time of day determination; and generating via the one or more processors of the medical device a non-seizure state [when a] based on the first time of day determination and the first patient state [is generated].

based on [when a] second time of day determination [is generated] and a first patient state.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARK BOCKELMAN/Primary Examiner, Art Unit 3792